Citation Nr: 0911661	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial rating higher than 40 percent 
for right sciatic nerve injury.  

2. Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease, residuals of a back injury.  

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1952 to May 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2005 and in November 
2007 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  From the effective date of service connection, the right 
sciatic nerve injury is productive of no more than moderately 
severe impairment with decreased sensation from the sciatic 
nerve area on the right to the right knee posteriorly, but 
without evidence of muscle atrophy.  

2.  From the effective date of service connection, the 
degenerative disc disease, residuals of a back injury, is 
manifested by chronic low back pain, moderate limitation of 
motion, 50 degrees of forward flexion, and degenerative disc 
disease by X-ray; there is no objective evidence to 
demonstrate that there are incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period; and moderately severe neurologic deficit in the 
sciatic nerve is already rated separately as 40 percent 
disabling. 

3. The service-connected disabilities of right sciatic nerve 
injury and degenerative disc disease have a combined rating 
of 50 percent, which does not meet the minimum percentage 
standards for a total disability rating for compensation 
based on individual unemployability.  




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 40 percent 
for the right sciatic nerve injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2008).

2. The criteria for an initial rating higher than 20 percent 
for the degenerative disc disease, residuals of a back 
injury, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 
(2008).

3. The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 4.16 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
residuals of a back injury.  Where, as here, service 
connection has been granted and the initial disability 
ratings have been assigned, the claim of service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision rating the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claims for higher ratings for residuals of a back injury.  
Dingess at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

With regard to the claim for a total rating, the RO provided 
pre- and post-adjudication VCAA notice by letters, dated in 
October 2007, in April 2008, and in December 2008.  

The Veteran was notified of the evidence needed to 
substantiate the claim for a total disability rating, namely, 
evidence indicating an inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  The Veteran was also notified that 
VA would obtain service records, VA records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice in April 
2008 and in December 2008 included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in December 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  

The RO has obtained VA records.  The Veteran has not 
identified any additional pertinent records, to include 
private records, for the RO to obtain on his behalf.  

VA has conducted medical inquiry in an effort to substantiate 
the total disability claim.  38 U.S.C.A. § 5103A(d).  He was 
afforded a VA examination in March 2005.  There is no 
evidence in the record dated subsequent to the VA examination 
that shows a material change in the disabilities to warrant a 
reexamination.  38 C.F.R. § 3.327(a).    

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



Furthermore, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is 
an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

From the effective date of service connection in September 
2004, the right sciatic nerve injury has been evaluated as 40 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, and degenerative disc disease, residuals of a back 
injury, has been evaluated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5243.  

The pertinent evidence in the file consists of VA records and 
a VA examination report.  The pertinent law as applied to the 
facts of this case will be discussed herein below.

1. Right Sciatic Nerve Injury

Under Diagnostic Code 8520, the criteria for the next higher 
rating, 60 percent rating, are severe incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, at the time of a VA examination in March 2005, 
the Veteran complained of intermittent back pain and 
occasional right leg weakness.  The deep tendon reflexes were 
absent in the ankles, but good in the right knee and 
diminished in the left knee.  There was an area of decreased 
sensation from the sciatic nerve area on the right to the 
right knee posteriorly, which affected fine gross touch, pain 
and temperature.  Otherwise, the neurological examination was 
unremarkable.  

The diagnosis was iatrogenic injury of the right sciatic 
nerve with numbness of the right posterior thigh and more 
likely than not causing the sudden weakness of the right leg 
that the Veteran described by history.  

VA records in January 2006 history included numbness and 
occasional weakness in the right posterior thigh.  
Examination showed that the extremities had 2+ pulses.  In 
April 2008, there was a complaint of back pain radiating down 
the right leg.  Examination showed that distal pulses were 
present.  Neurologically, he was grossly intact with 5/5 
strength and sensation was intact.  

In consideration of these findings, the Board finds that 
under Diagnostic Code 8520 manifestations of the right 
sciatic nerve are not more than moderately severe, since the 
date service connection was established.  And the record does 
not support a higher rating.

Consideration has been given to "staged ratings" for right 
sciatic nerve injury over the period of time since service 
connection became effective, and from the effective date of 
service connection in September 2004, there have been no 
clinical findings to show that the right sciatic nerve injury 
meet the criteria for a higher rating.  

2. Degenerative Disc Disease, Residuals of a Back Injury

In evaluating disabilities of the spine, the criteria is for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.

The criteria for the next higher rating, 40 percent, are 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 (lumbosacral strain), 5242 (degenerative arthritis of 
the spine), and 5243 (intervertebral disc syndrome).  

The criteria under the General Rating Formula for Diseases 
and Injuries of the Spine provide that normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension.

The record shows that the Veteran has more than 30 degrees of 
forward flexion, and there is no ankylosis of the 
thoracolumbar spine, even when considering pain on movement, 
pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For 
example, on VA examination in March 2005, the Veteran had 
forward flexion to 50 degrees, and despite an increased 
limitation of 25 percent due to pain on repeated bending and 
lifting of more than 25 pounds, there was no decrease in 
range of motion and he was not affected by fatigue, weakness, 
or lack of endurance.  Moreover, subsequent VA outpatient 
records dated through November 2008 show treatment for 
chronic back pain, but do not demonstrate 30 degrees of 
forward flexion or less, or ankylosis of the thoracolumbar 
spine.  Therefore, a higher rating is not warranted under 
Diagnostic Codes 5237, 5242, or 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  This has been done in this case, with right 
sciatic nerve injury, evaluated as 40 percent disabling from 
the effective date of service connection in September 2004.  
The criteria for rating peripheral nerve injuries have been 
provided in the section above, and as previously discussed 
the Board finds that an assignment of a higher rating for the 
right sciatica nerve injury is not in order.



Intervertebral disc syndrome is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever results in the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The accompanying notes to Diagnostic Code 5243 provide that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

A review of the record shows that there is no medical 
evidence that contains objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months.  In fact, there is no evidence 
of incapacitating episodes.  The VA examiner remarked that 
the Veteran had flare-ups of back pain, but that the symptoms 
were not completely incapacitating.  Therefore, a higher 
rating is not warranted under Diagnostic Code 5243, as it 
pertains to incapacitating episodes.  

In conclusion, for the reasons expressed, the preponderance 
of the evidence is against the claim for a higher rating for 
degenerative disc disease, residuals of a back injury, under 
the applicable criteria, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Consideration has been given to "staged ratings" for 
degenerative disc disease, residuals of a back injury, over 
the period of time since service connection became effective, 
and from the effective date of service connection in 
September 2004, there have been no clinical findings to show 
that the condition meets the criteria for a higher rating.  

3. Total Rating 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable. 

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of right 
sciatic nerve injury, evaluated as 40 percent disabling, and 
degenerative disc disease, residuals of a back injury, 
evaluated as 20 percent disabling.  These disabilities have a 
combined rating of 50 percent, which does not meet the 
threshold minimum percentage rating requirements of a 60 
percent rating.  38 C.F.R. § 4.16(a).

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the veteran is 
unemployable by reason of service-connected disabilities.  
Although the Veteran in this case does not work, and 
evidently has not worked since March or April 2004 according 
to the Veteran, there is no indication that unemployment is 
due to the service-connected disabilities.  

The Veteran asserted that his last job was changed to require 
excessive walking and lifting, which he indicated that he was 
unable to do.  He has furnished no documentation to support 
his assertions.  For this reason, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 4.16(b). 


ORDER

An initial rating higher than 40 percent for right sciatic 
nerve injury is denied.  

An initial rating higher than 20 percent for degenerative 
disc disease, residuals of a back injury, is denied.  

A total disability rating for compensation based on 
individual unemployability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


